EXHIBIT 10.1

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of February 8, 2013 (“Execution Date”), is entered into
by and among CONSTELLATION ENERGY PARTNERS LLC, a Delaware limited liability
company (the “Borrower”), and the Lenders signatory hereto (the “Lenders”), and
THE ROYAL BANK OF SCOTLAND plc, as Administrative Agent (the “Administrative
Agent”) and as Collateral Agent (the “Collateral Agent”).

RECITALS

WHEREAS, the Borrower, the Lenders and The Royal Bank of Scotland plc, as
Administrative Agent and a Lender, are party to that certain Amended and
Restated Credit Agreement dated as of November 13, 2009, as amended by that
certain First Amendment to Amended and Restated Credit Agreement dated as of
February 11, 2010 and that certain Second Amendment to Amended and Restated
Credit Agreement dated as of June 3, 2011 (such Amended and Restated Credit
Agreement, as the same may from time to time be amended, modified, supplemented
or restated, herein called the “Credit Agreement”). Terms used and not otherwise
defined herein shall have the respective meanings assigned to such terms in the
Credit Agreement, and the provisions of Section 1.03 of the Credit Agreement are
incorporated herein by reference;

WHEREAS, by notice to the Borrower dated December 28, 2012, the Borrowing Base
was set by the Lenders at $85,000,000.00; and

WHEREAS, the Borrower executed that certain membership interest purchase and
sale agreement on or about February 1, 2013, pursuant to which the Borrower
intends to sell all of its assets and interests in the Robinson’s Bend Field in
Tuscaloosa County, Alabama (the “Robinson’s Bend Sale”); and

WHEREAS, the Borrower and the Lenders seek to clarify the terms and conditions
pursuant to which (a) the Borrowing Base will be reduced in conjunction with the
Robinson’s Bend Sale, (b) collateral to be sold pursuant to the Robinson’s Bend
Sale will be released, and (c) the Maturity Date will be extended; and

WHEREAS, the parties hereto have agreed, subject to the terms and conditions
hereinafter set forth, to amend the Credit Agreement as set forth below.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION 1. Waiver Regarding Sale. Subject to the terms and conditions of this
Amendment, the Administrative Agent, on behalf of the Lenders, hereby approves
the proposed Robinson’s Bend Sale and waives the provisions of Section 9.12 of
the Credit Agreement solely with respect to such proposed Robinson’s Bend Sale.
Upon the Final Effective Date (as defined below), the Administrative Agent and
the Collateral Agent agree to release the collateral to be sold pursuant to the
Robinson’s Bend Sale on the terms and conditions described in Section 11.10 of
the Credit Agreement.

SECTION 2. Agreement Regarding Borrowing Base. The parties hereto acknowledge
and agree that the Borrowing Base, as determined by the Lenders, shall be
reduced on the date that the Robinson’s Bend Sale is consummated, funded and
closed to $37,500,000.00 (the “Sale Date”).

SECTION 3. Amendments to the Credit Agreement. Subject to Section 5 of this
Amendment, the Credit Agreement is hereby amended by deleting the definition of
“Maturity Date” in Section 1.02 of the Credit Agreement in its entirety and
substituting the following in place thereof:

““Maturity Date” means the earlier to occur of (a) March 31, 2014, or (b) the
date that the Loan Commitments are sooner terminated pursuant to Sections 2.06
or 10.02.”

SECTION 4. Representations and Warranties. The Borrower represents and warrants
as follows:

(a) The Borrower is duly authorized and empowered to execute, deliver and
perform this Amendment and all other instruments referred to or mentioned herein
to which it is a party, and all action on its part requisite for the due
execution, delivery and the performance of this Amendment has been duly and
effectively taken.

(b) After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement, as amended hereby, and any other Loan
Documents executed in connection herewith or therewith are true in all material
respects on and as of the date hereof as though made on and as of the date
hereof, except to the extent that such representation or warranty was made as of
a specific date, in which case such representation or warranty was true in all
material respects when made.

(c) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default.

(d) When this Amendment is duly executed and delivered, the Credit Agreement as
amended by this Amendment will be legal and binding obligations of the Borrower,
enforceable in accordance with their respective terms, except as limited by
bankruptcy, insolvency or similar laws of general application relating to the
enforcement of creditors’ rights and by equitable principles of general
application.

SECTION 5. Conditions to Effectiveness.

(a) Subject to the limited exception in Section 5(b) below, this Amendment shall
become effective when, and only when, the Administrative Agent shall have
received the following on or before the Execution Date:

(i) counterparts of this Amendment duly executed and delivered on behalf of the
Borrower and all Lenders;

(ii) a Secretary’s Certificate of the Borrower, including resolutions
authorizing the execution, delivery and performance of this Amendment and any
other documents signed in connection therewith, and the Borrower’s articles of
formation, evidence of existence and good standing, and incumbency certificate,
all in form and substance satisfactory to the Administrative Agent;



--------------------------------------------------------------------------------

(iii) the Ratification and Affirmation of Guarantors duly executed and delivered
on behalf of the Guarantors;

(iv) such other documents, instruments and agreements as the Administrative
Agent reasonably deems necessary, in form and substance reasonably satisfactory
to the Administrative Agent; and

(v) all fees and other amounts due and payable, including to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower pursuant to Section 9.

(b) In addition to the satisfaction of the conditions in Section 5(a), the
modification to the definition of “Maturity Date” in this Amendment shall not
become effective until the date that the following additional conditions
precedent have been satisfied (the “Final Effective Date”):

(i) the Administrative Agent shall have received from the Borrower fully
executed copies of the membership interest purchase and sale agreement, evidence
of assignment and such other documents, instruments and agreements as the
Administrative Agent reasonably deems necessary, in form and substance
reasonably satisfactory to the Administrative Agent to evidence the Robinson’s
Bend Sale;

(ii) the Sale Date shall have occurred on or before March 8, 2013;

(iii) the Borrower shall have paid to the Administrative Agent, for the account
of each Lender, a fee in the amount of 5 bps based on the Lender’s pro rata
share of the post-asset sale borrowing base; and

(iv) the Administrative Agent shall have received from the Borrower (1) proceeds
from the Robinson’s Bend Sale in an amount sufficient to prepay the Total
Revolving Credit Exposure to any amount equal to or lesser than the Borrowing
Base as adjusted on the Sale Date so that no Borrowing Base Deficiency will
result after giving effect to the Robinson’s Bend Sale, and (2) all fees and
other amounts due and payable, including to the extent invoiced, reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
the Borrower pursuant to Section 9.

(c) No Default or Event of Default exists on the Execution Date, Final Effective
Date or will arise as a result of the execution and effect of this Agreement.

SECTION 6. Reference to and Effect on Loan Documents.

(a) On and after the effective date of this Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or any
other expression of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “the Credit Agreement,” “thereunder,”
“thereof,” “therein” or any other expression of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended by this Amendment.

(b) Except as specifically amended above, the Credit Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed. Without limiting the generality of the foregoing, the Security
Instruments and all of the Collateral described therein do and shall continue to
secure the payment of all obligations stated to be secured thereby under the
Credit Agreement, as amended hereby, and the other Loan Documents.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Lenders under any of
the Loan Documents or constitute a waiver of any provision of any of the Loan
Documents.



--------------------------------------------------------------------------------

SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.

SECTION 8. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PRINCIPLES THEREOF.

SECTION 9. Costs and Expenses. The Borrower agrees to pay on demand all out of
pocket costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Amendment and the
other instruments and documents to be delivered hereunder, including reasonable
legal fees and expenses for counsel for the Administrative Agent

[Signature pages follow]



--------------------------------------------------------------------------------

The parties hereto have caused this Amendment to be executed by their respective
duly authorized representatives as of the date first written above.

 

CONSTELLATION ENERGY PARTNERS LLC

By:

  /s/ Charles C. Ward  

 

 

Charles C. Ward, Chief Financial Officer and

Treasurer



--------------------------------------------------------------------------------

26.829268% of Outstanding Principal

 

Amount of the Loans

   THE ROYAL BANK OF SCOTLAND plc, as Administrative Agent, Collateral Agent and
as a Lender

 

By:

  RBS Securities Inc., as Agent   By:  

/s/ Sandra Aultman

    Sandra Aultman, Managing Director



--------------------------------------------------------------------------------

21.951220% of Outstanding Principal

 

Amount of the Loans

   THE BANK OF NOVA SCOTIA, as a Lender

 

By:  

/s/ Terry Donovan

  Name:  

Terry Donovan

  Title:  

Managing Director



--------------------------------------------------------------------------------

21.951220% of Outstanding Principal

 

Amount of the Loans

   WELLS FARGO BANK, N.A., as a Lender

 

By:  

/s/ Betsy Jocher

  Name:  

Betsy Jocher

  Title:  

Director



--------------------------------------------------------------------------------

14.634146% of Outstanding Principal

 

Amount of the Loans

   ING Capital LLC, as a Lender

 

By:  

/s/ Charles Hall

  Name:  

Charles Hall

  Title:  

Managing Director



--------------------------------------------------------------------------------

14.634146% of Outstanding Principal

 

Amount of the Loans

   SOCIÉTÉ GÉNÉRALE, as a Lender

 

By:  

/s/ Graeme Bullen

  Name:  

Graeme Bullen

  Title:  

Managing Director